             Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-7756
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 THE EXONE COMPANY, S. KENT                                 :   SECURITIES EXCHANGE ACT OF
 ROCKWELL. JOHN F. HARTNER, JOHN                            :   1934
 IRVIN, GREGORY F. PASHKE, WILLIAM                          :
 F. STROME, ROGER W. THILTGEN,                              :   JURY TRIAL DEMANDED
 BONNIE K. WACHTEL, and PAUL A.                             :
 CAMUTI,                                                    :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against ExOne Company (“ExOne or the

“Company”) and the members ExOne’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the

proposed merger between ExOne and Desktop Metal, Inc. and its affiliates (“Desktop Metal”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on September 15, 2021 with the United States Securities and
            Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 2 of 16




Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Texas Merger Sub I, Inc. (“Merger Sub I”), a wholly owned subsidiary of Desktop Metal,

will merge with and into ExOne with ExOne surviving as a wholly owned subsidiary of Desktop

Metal; then immediately thereafter, ExOne will merge with and into Texas Merger Sub II, LLC

(“Merger Sub II”), a wholly owned subsidiary of Desktop Metal, with Merger Sub II surviving

this merger and continuing as a wholly owned subsidiary of Desktop Metal (the “Proposed

Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the companies

entered into (the “Merger Agreement”), each ExOne stockholder will receive: (i) $8.50 in cash;

and (ii) a number of shares of Desktop Metal Class A common stock equal to the exchange ratio

set forth in the Merger Agreement (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked ExOne’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s financial advisors,

Stifel Capital Inc. (“Stifel”) and Goldman Sachs & Co. LLC (“Goldman Sachs” and together with

Stifel, the “Financial Advisors”), in support of their fairness opinions.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the




                                                  2
             Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 3 of 16




material information discussed below is disclosed to ExOne’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the proxy solicitor and financial advisor of ExOne

are incorporated in this District, and a substantial part of the wrongs alleged therein occurred in

this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of ExOne stocks and has

held such stocks since prior to the wrongs complained of herein.

        10.      Individual Defendant S. Kent Rockwell has served as a member of the Board since

January 2013 and is the Chairman of the Board.

        11.      Individual Defendant John F. Hartner has served as a member of the Board since

May 2020 and is the Company’s Chief Executive Officer.




                                                   3
          Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 4 of 16




        12.     Individual Defendant John Irvin has served as a member of the Board since January

2013.

        13.     Individual Defendant Gregory F. Pashke has served as a member of the Board since

May 2016.

        14.     Individual Defendant William F. Strome has served as a member of the Board since

May 2015.

        15.     Individual Defendant Roger W. Thiltgen has served as a member of the Board since

August 2018.

        16.     Individual Defendant Bonnie K. Wachtel has served as a member of the Board since

February 2013.

        17.     Individual Defendant Paul A. Camuti has served as a member of the Board since

2021.

        18.     Defendant ExOne a Delaware corporation and maintains its principal offices at 127

Industry Boulevard, North Huntingdon, Pennsylvania. The Company’s stock trades on the

NASDAQ Stock Exchange under the symbol “XONE.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     The ExOne Company develops, manufactures, and markets three-dimensional (3D)

printing machines, 3D printed and other products, materials, and services to industrial customers

in the United States, Germany, and Japan. The Company manufactures and sells 3D printing


                                                4
         Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 5 of 16




machines that serves direct and indirect applications, including components and tools to produce

a component; and offers pre-production collaboration and print products for customers. It also

supplies associated materials comprising consumables and replacement parts; and other services,

such as training and technical support services. The Company markets its products under the

ExOne brand name. The Company was founded in 2005 and is headquartered in North

Huntingdon, Pennsylvania.

       22.    On August 11, 2021, the Company and Desktop Metal jointly announced the

Proposed Transaction:

              BOSTON & NORTH HUNTINGDON, Pa.--(BUSINESS WIRE)-
              - Desktop Metal, Inc. (NYSE: DM) (“Desktop Metal”) and The
              ExOne Company (NASDAQ: XONE) (“ExOne”) announced
              today they have entered into a definitive agreement pursuant to
              which Desktop Metal will acquire all of the issued and outstanding
              shares of ExOne common stock. Under the terms of the agreement,
              ExOne shareholders will receive $8.50 in cash and $17.00 in shares
              of Desktop Metal common stock for each share of ExOne common
              stock, for a total consideration of $25.50 per share, representing a
              transaction value of $575 million, subject to a collar mechanism as
              described below and implying a 47.6% premium to the closing
              price of ExOne’s common stock on August 11, 2021 and a 43.9%
              premium based on the 30-day average closing price of ExOne
              common stock. The transaction value also implies an acquisition
              multiple of 6.4x 2021 consensus revenue estimates for ExOne.

              “We are thrilled to bring ExOne into the DM family to create the
              leading additive manufacturing portfolio for mass production,”
              said Ric Fulop, Founder and CEO of Desktop Metal. “We believe
              this acquisition will provide customers with more choice as we
              leverage our complementary technologies and go-to-market efforts
              to drive continued growth. This transaction is a big step in
              delivering on our vision of accelerating the adoption of additive
              manufacturing 2.0.”

              “We are excited to join forces with Desktop Metal to deliver a more
              sustainable future through our shared vision of additive
              manufacturing at high production volumes,” said John Hartner,
              CEO of ExOne. “We believe our complementary platforms will
              better serve customers, accelerate adoption of green technologies,


                                               5
Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 6 of 16




   and drive increased shareholder value. Most importantly, our
   technologies will help drive important innovations at meaningful
   production volumes that can improve the world.”

   More and more businesses turning to additive manufacturing
   expect solutions that address all of their requirements across speed,
   cost, resolution, and part size. The acquisition of ExOne extends
   Desktop Metal’s product platforms with complementary solutions
   to create a comprehensive portfolio combining throughput,
   flexibility, and materials breadth while allowing customers to
   optimize production based on their specific application needs. By
   combining ExOne’s direct sales force with Desktop Metal’s global
   distribution network of over 200 channel partners, the combined
   company will enable broader access to additive manufacturing
   solutions for businesses of all sizes while delivering increased
   materials innovation to provide customers with more choice and
   drive new application discovery.

   “Today is a game-changing moment for the additive manufacturing
   community,” said Kent Rockwell, Chairman of ExOne. “I see
   incredible opportunity for our customers in working with Desktop
   Metal and look forward to supporting this new and combined
   business.”

   Transaction Details:
   Under the terms of the agreement, at closing, ExOne stockholders
   will receive total consideration of $575 million, consisting of $192
   million in cash consideration and $383 million in share
   consideration of Desktop Metal common stock, subject to a collar
   mechanism on the share consideration component described
   below.

   The share consideration component is subject to an exchange ratio
   adjustment if Desktop Metal’s 20-day volume weighted average
   price (VWAP) 3 days prior to closing is between $7.94 and $9.70.
   If the 20-day VWAP exceeds the higher end of that range, the
   exchange ratio will be fixed at 1.7522 per share, and if the 20-day
   VWAP goes below the lower end of that range, the exchange ratio
   will be fixed at 2.1416 per share. The final number of Desktop
   Metal shares estimated to be issued on a fully diluted basis will
   range between approximately 39.5 million and 48.3 million shares
   at closing. Upon closing of the transaction, current Desktop Metal
   shareholders will own between 85 and 88% and current ExOne
   shareholders are expected to own between 12 and 15% of the
   combined company, respectively.



                                    6
          Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 7 of 16




               Kent Rockwell, ExOne’s Chairman of the Board of Directors and
               largest shareholder, has entered into a Support Agreement in which
               he will vote his 4.2 million shares in favor of the transaction.

               The transaction, which has been unanimously approved by the
               Board of Directors of ExOne, is expected to close in the fourth
               quarter of 2021, subject to the approval of ExOne shareholders and
               satisfaction of customary closing conditions, including applicable
               regulatory approvals.

               Credit Suisse Securities (USA) LLC is acting as exclusive financial
               advisor and Latham & Watkins is acting as legal advisor to
               Desktop Metal. Stifel is acting as exclusive financial advisor and
               McGuireWoods LLP is acting as legal advisor to ExOne.


                                               ***

       23.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that ExOne’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       24.     On September 15, 2021, ExOne and Desktop Metal jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction. The Registration Statement

was furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to




                                                 7
          Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 8 of 16




vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       25.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by Stifel in their analyses. The Registration

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Registration Statement indicates that in connection with the rendering

of its fairness opinion, that the management prepared certain non-public financial forecasts (the

“Company Projections” and “Desktop Metal Projections”) and provided them to the Board and

Stifel by management of both ExOne and Desktop Metal with forming a view about the stand-

alone and pro forma valuations. Accordingly, the Registration Statement should have, but fails to

provide, certain information in the projections that managements provided to the Board and their

financial advisors. Courts have uniformly stated that “projections … are probably among the most

highly-prized disclosures by investors. Investors can come up with their own estimates of discount

rates or [] market multiples. What they cannot hope to do is replicate management’s inside view

of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203

(Del. Ch. 2007).

       26.     For the Company Projections and the Desktop Metal Projections, the Registration

Statement provides values for non-GAAP (Generally Accepted Accounting Principles) financial

metrics for fiscal years 2021 through 2025: Adjusted EBITDA as calculated by each of the

Company’s and Desktop Metal’s financial advisors, but fails to provide line items used to calculate

the metric or a reconciliation of these non-GAAP metric to its most comparable GAAP measure,

in direct violation of Regulation G and consequently Section 14(a).




                                                8
          Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 9 of 16




       27.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       28.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       29.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metric included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses




                                                  9
          Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 10 of 16




        30.        With respect to Stifel’s Selected Comparable Company Analysis for ExOne, the

Registration Statement fails to disclose the individual financial metrics for the companies observed

by Stifel in the analysis.

        31.        With respect to Stifel’s Selected Precedent Transactions Analysis for ExOne, the

Registration Statement fails to disclose (i) the individual financial metrics for the transactions

observed by Stifel in the analysis; and (ii) how the results of the analysis support Stifel’s opinion

that the Merger Consideration was fair to the Company’s shareholders, since the Merger

Consideration is less than the range of implied equity values per share implied by the EV/LTM

Revenue analysis.

        32.        With respect to Stifel’s Discounted Cash Flow Analysis for ExOne, the Registration

Statement fails to disclose: (i) the terminal value of the Company; (ii) the inputs and assumptions

underlying the range of exit multiples ranging from 3.0x to 5.0x; (iii) the projected cash flows of

the Company and the line items used to calculate the cash flows; (iv) the inputs and assumptions

underlying the discount rates ranging from 11.5% to 13.5%; (v) the Company’s weighted average

cost of capital.

        33.        With respect to Stifel’s Premiums Paid Analysis for ExOne, the Registration

Statement fails to disclose: (i) transactions observed for the analysis; and (ii) the premiums paid

for the selected acquisitions.

        34.        With respect to Stifel’s Historical Share Price Analysis for ExOne, the Registration

Statement fails to disclose: (i) the price targets observed and (ii) the research analysts reviewed.

        35.        With respect to Stifel’s Selected Comparable Company Analysis for Desktop

Metal, the Registration Statement fails to disclose the individual financial metrics for the

companies observed by Stifel in the analysis.




                                                    10
         Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 11 of 16




       36.     With respect to Stifel’s Discounted Cash Flow Analysis for Desktop Metal, the

Registration Statement fails to disclose: (i) the terminal value of Desktop Metal; (ii) the inputs and

assumptions underlying the range of exit multiples ranging from 4.0x to 6.0x; (iii) the projected

cash flows of Desktop Metal and the line items used to calculate the cash flows; (iv) the inputs and

assumptions underlying the discount rates ranging from 11.5% to 17.5%; (v) Desktop Metal’s

weighted average cost of capital.

       37.     With respect to Stifel’s Historical Share Price Analysis for Desktop Metal, the

Registration Statement fails to disclose: (i) the price targets observed and (ii) the research analysts

reviewed.

       38.     With respect to Stifel’s Pro Forma Combined Company Discounted Cash Flow

Analysis, the Registration Statement fails to disclose: (i) the illustrative terminal values of the

combined company at the end of 2025; (ii) the inputs and assumptions underlying the range of exit

multiples ranging from 4.0x to 6.0x; (iii) the projected cash flows of the combined company and

the line items used to calculate the cash flows; (iv) the inputs and assumptions underlying the

discount rates ranging from 11.5% to 17.5%; (v) the pro forma combined net debt; (vi) ExOne’s

net debt; (vii) Desktop Metal’s net debt; (viii) the pro forma fully diluted share count of the

combined company

       39.     In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.




                                                  11
           Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 12 of 16




                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          40.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          42.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          43.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.



                                                  12
           Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 13 of 16




          44.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.     Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          45.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   The Individual Defendants acted as controlling persons of ExOne within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of ExOne, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of ExOne, including the content and



                                                 13
         Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 14 of 16




dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       48.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of ExOne, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       50.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these




                                                 14
            Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 15 of 16




defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          53.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: September 16, 2021                          MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani


                                                  15
Case 1:21-cv-07756-LJL Document 1 Filed 09/16/21 Page 16 of 16




                               Gloria Kui Melwani
                               1180 Avenue of the Americas, 8th Fl.
                               New York, NY 10036
                               Telephone: (212) 382-4620
                               Email: gloria@melwanichan.com

                               Attorneys for Plaintiff




                              16
